UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Annual report 10 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 21 Federal tax information 52 About the Trustees 53 Officers 55 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees December 13, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. Recent performance may have benefited from one or more legal settlements. This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 10/31/16. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 15. 4 Global Equity Fund Shep is Co-Head of Equities at Putnam. He has a B.A. from Amherst College. He joined Putnam in 2011 and has been in the investment industry since 1993. Shep, could you describe the market environment for the 12 - month period ended October31, 2016? A number of issues, including falling U.S. interest rates and steeply declining commodity prices, caused volatility to surge in the early months of the period. Despite their various attempts to stimulate their economies, the central banks of China, Japan, and Europe seemed unable to stop this volatility from eroding confidence in economic health. Most markets declined as a result, and lower commodity prices, which helped some large energy importers as well as individual consumers in countries such as the United States, led to difficult conditions for companies in the energy and natural resources sectors. By mid-February, markets began staging a comeback, oil prices rose off their multiyear lows, and growth in China seemed to stabilize, driven by massive new loan creation. The most notable, if temporary, setback in the market’s rebound came in late June, when U.K. voters chose in a referendum to leave the European Union. This triggered a slide in the pound sterling versus major global currencies, and the pound’s weakness continued through the end Global Equity Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6Global Equity Fund of the fund’s reporting period. But the U.K. stock market itself staged a rebound after pledges of government support for the economy and amid a general lack of evidence that the economy would suddenly experience a drastic decline. In the closing months of the period, we saw the market begin to shift away from safer-seeming, high-dividend-paying stocks in favor of other asset classes. I think it is worth noting that after period-end, following the U.S. presidential election in early November, this market shift appeared to accelerate due to expectations of higher interest rates and greater levels of fiscal stimulus, as well as larger budget deficits and higher yields. To me, this suggests that investors in the near term may continue to look beyond dividend-paying stocks for more attractive equity investment opportunities. How did the fund perform in this context? The fund underperformed its benchmark, the MSCI World Index [ND], for the period. Security selection in consumer stocks, financials, energy, and health care detracted from relative returns, outweighing some of the fund’s better results, which were achieved among our technology stock picks. The fund’s performance suffered in particular in the wake of Brexit, which hurt Irish financials, a variety of U.K. stocks, and a number of fund holdings in Italy, for example. In general, I would say that Brexit shined a light on Italy, which may be the next country, after the United Kingdom, to pose serious questions about the long-term viability of the European Union. Which stocks detracted the most from the fund’s performance relative to the benchmark? We were very positive about the prospects of the Irish banking sector at the start of the period, but we were ultimately disappointed in holding shares of the Bank of Ireland. Despite a strong recovery in the Irish economy as well as commercial and residential real estate, the fall in interest rates combined with sluggish loan demand led to weakness in the stock and this segment of the European financials sector. In the wake of the financial crisis of 2007–2008, Irish banks — like many banks around the world — took major hits to their balance sheets and had to write off bad loans. Now with Ireland’s commercial and residential property markets appearing to be roaring back, we think the question is when the banks will boost their balance sheets with substantial capital write-backs, which would be taken to be unambiguously positive. We continued to like the company’s fundamental potential, although it is taking longer to be realized, and we maintained it in the portfolio through period-end. Yamaha, the Japanese motorcycle and boat-engine manufacturer, was another large detractor from relative returns. The company endured some difficult conditions during the period, largely due to the yen’s strengthening versus the dollar. Southeast Asia has been the primary market for Yamaha’s motorcycles, while the United States has been the primary market for the company’s boat engines. Sales in both of these markets tend to be dollar-denominated, which means the strengthening yen usually translates into lower yen-denominated revenue and profits for Yamaha. Toward the end of the period, the company’s performance improved markedly, helped in part by a reversal in the yen but also buoyed by excitement about Yamaha’s new engine and motorcycle models. We continued to hold the stock at period-end. What were some of the top contributors to the fund’s relative performance during the period? Nintendo was the top-performing stock for the fund during the period. The company had been slow to enter the mobile gaming market, but in its first foray with the Pokemon game, which was a joint venture with another company, Global Equity Fund 7 Nintendo achieved what was widely considered a runaway success. The company’s stock price made substantial gains as a result, before temporarily retreating during the period. The stock recovered by period-end on news that the company would move forward with more of its own branded content, beginning with Mario Brothers, in the near future. Wix.com, an out-of-benchmark stock selection, was the second-largest contributor for the period. An Israel-based company, Wix.com builds and maintains websites for small businesses in markets all over the world. Wix.com began to generate positive free cash flow during the period, which was an inflection point for the company. The company’s earnings also continued to beat estimates, and the stock nearly tripled in value since February. We believe Wix.com has an easy-to-use interface combined with technology that places it far ahead of its competitors. We maintained the stock in the portfolio at period-end. Two fund holdings that benefited from being purchased by larger companies during the period were cloud-based software maker Netsuite, which was bought by Oracle, and the stock of biopharmaceutical maker Medivation, which was purchased by Pfizer. Generally speaking, mergers-and-acquisitions [M&A] activity, which was stymied at the start of the period by the threat of higher rates, saw a resurgence in some sectors as low rates and market confidence continued. What is your outlook for global stock markets? In the immediate aftermath of the U.S. presidential election, the U.S. stock market and a variety of non-U.S. markets rose, defying some expectations that a Trump presidency would be negative for global stocks. While some of this enthusiasm may not go unrewarded for a time, I think the market may be reading too much into the positive potential of a Trump administration. With health-care stocks, for example, investors generally appear to have cheered the prospect of a Trump administration coupled with a Republican Congress, because this arrangement seems to promise lower pressure on drug pricing. In my view, though, it is not a given that current drug-pricing pressures will disappear simply because Republicans hold the levers This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8Global Equity Fund of power. Indeed, conditions could remain challenging for biotechs and pharmaceuticals regardless of the Republicans’ elections sweep. President Obama’s Affordable Care Act, it would seem, is likely to be revisited by Trump, which may imply some negative consequences for hospitals, but some positive potential for managed-care companies. Neither of these areas seem to offer particularly compelling opportunities at this stage, in my view, but a Trump administration could gradually lead to some profound changes in this sector. Similarly, markets are showing what may prove to be unearned exuberance over areas like cement and steel. The market appears to be anticipating that these areas will perform well when infrastructure stimulus actually gets under way. But in my view, this relies too much on the belief that Trump’s campaign rhetoric will translate swiftly and directly into policy initiatives and immediately into shovels breaking ground. A key risk for global markets would be how much President-elect Trump leans toward protectionist policies. Although these may appear to have an upside, such as relocating jobs to the United States from abroad, a protectionist stance, with its typical insistence on high tariffs on imported goods, can be strongly inflationary. Adding to that inflation pressure, protectionism can be highly disruptive of global supply chains. And so overall, while its U.S. growth effects can be debated, I believe that protectionism could be deeply problematic for the long-term viability of a variety of U.S. companies. As a result, we do not expect widespread protectionist policies; instead, we expect to see highly targeted protectionist measures in a narrow subset of industries. What seems more likely to me in the near term is that the emerging markets may become less attractive to global investors. I believe that Mexico, in particular, may suffer as the protectionist position promised by Trump during his campaign could seriously complicate Mexico’s trade relationship with the United States. In my view, higher interest rates, which I think are more likely under a Trump administration, could also be quite damaging to emerging-market economies and, consequently, emerging-market equity and debt. So while the markets have reacted positively to the advent of a regime change in Washington, D.C., I think there could be more volatility ahead, particularly if Trump proves to be an unpredictable leader. In other words, I believe the honeymoon with Trump could prove to be short lived, which argues, in my view, against aligning a portfolio entirely with sectors and stocks that the market thinks should perform well once Trump is in the White House. Thank you, Shep, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Global Equity Fund9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (7/1/94) Before sales charge 7.46% 32.48% 2.85% 51.71% 8.69% 3.85% 1.27% –2.45% After sales charge 7.17­ 24.86 2.25 42.99 7.41 –2.12 –0.71 –8.06 Class B (7/1/94) Before CDSC 7.22­ 24.81 2.24 46.21 7.89 1.57 0.52 –3.16 After CDSC 7.22­ 24.81 2.24 44.21 7.60 –1.43 –0.48 –8.01 Class C (2/1/99) Before CDSC 6.69­ 22.91 2.08 46.06 7.87 1.46 0.48 –3.20 After CDSC 6.69­ 22.91 2.08 46.06 7.87 1.46 0.48 –4.17 Class M (7/3/95) Before sales charge 6.97­ 26.07 2.34 48.00 8.16 2.24 0.74 –2.99 After sales charge 6.79­ 21.66 1.98 42.82 7.39 –1.34 –0.45 –6.39 Class R (1/21/03) Net asset value 7.19­ 29.19 2.59 49.69 8.40 2.97 0.98 –2.78 Class R6 (7/2/12) Net asset value 7.66­ 36.88 3.19 54.70 9.12 5.08 1.67 –2.11 Class Y (9/23/02) Net asset value 7.62­ 35.92 3.12 53.61 8.96 4.66 1.53 –2.20 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Global Equity Fund Comparative index returns For periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year MSCI World Index (ND) 6.42% 46.50% 3.89% 54.04% 9.03% 11.91% 3.82% 1.18% Lipper Global Multi-Cap Core category average * 6.29­ 45.11 3.67 47.95 8.03 9.59 3.05 0.95 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/16, there were 159, 125, 87, 47, and 6 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,481 and $12,291, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,166. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $12,919, $13,688, and $13,592, respectively. Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 — 1 1 — 1 1 Income $0.069 — $0.007 $0.006 — $0.122 $0.102 Capital gains — Total — — Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $12.72 $13.50 $11.38 $11.98 $12.16 $12.60 $12.57 $13.20 $13.15 10/31/16 12.34 13.09 11.02 11.59 11.79 12.22 12.22 12.80 12.76 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Equity Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (7/1/94) Before sales charge 7.63% 43.35% 3.67% 75.42% 11.90% 10.45% 3.37% 6.07% After sales charge 7.34­ 35.11 3.05 65.34 10.58 4.10 1.35 –0.03 Class B (7/1/94) Before CDSC 7.38­ 34.99 3.05 68.91 11.05 7.90 2.57 5.19 After CDSC 7.38­ 34.99 3.05 66.91 10.79 4.90 1.61 0.19 Class C (2/1/99) Before CDSC 6.86­ 32.90 2.89 68.91 11.05 7.93 2.58 5.17 After CDSC 6.86­ 32.90 2.89 68.91 11.05 7.93 2.58 4.17 Class M (7/3/95) Before sales charge 7.13­ 36.36 3.15 70.86 11.31 8.76 2.84 5.44 After sales charge 6.96­ 31.59 2.78 64.88 10.52 4.96 1.63 1.75 Class R (1/21/03) Net asset value 7.36­ 39.88 3.41 73.16 11.61 9.59 3.10 5.71 Class R6 (7/2/12) Net asset value 7.83­ 48.13 4.01 78.81 12.33 11.78 3.78 6.44 Class Y (9/23/02) Net asset value 7.79­ 46.99 3.93 77.44 12.15 11.18 3.60 6.22 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 1.23% 1.98% 1.98% 1.73% 1.48% 0.84% 0.98% Annualized expense ratio for the six-month period ended 10/31/16 *† 1.14% 1.89% 1.89% 1.64% 1.39% 0.73% 0.89% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 10/31/16. 12 Global Equity Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual return s and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.78 $9.56 $9.56 $8.30 $7.04 $3.70 $4.51 Ending value (after expenses) $1,015.60 $1,012.90 $1,012.20 $1,013.80 $1,014.10 $1,018.30 $1,017.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.79 $9.58 $9.58 $8.31 $7.05 $3.71 $4.52 Ending value (after expenses) $1,019.41 $1,015.63 $1,015.63 $1,016.89 $1,018.15 $1,021.47 $1,020.66 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Equity Fund13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Global Equity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Equity Fund15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Global Equity Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2016. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management Global Equity Fund 17 arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile 18 Global Equity Fund in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Global Equity Fund 19 Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-­year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Global Multi-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 2nd Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2015, there were 153, 127 and 88 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 20 Global Equity Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Equity Fund21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Global Equity Fund: We have audited the accompanying statement of assets and liabilities of Putnam Global Equity Fund (the fund), including the fund’s portfolio, as of October 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Equity Fund as of October 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 13, 2016 22Global Equity Fund The fund’s portfolio 10/31/16 COMMON STOCKS (97.1%) * Shares Value Aerospace and defense (1.8%) L-3 Communications Holdings, Inc. 29,029 $3,975,231 Northrop Grumman Corp. 40,600 9,297,400 Automobiles (2.8%) Yamaha Motor Co., Ltd. (Japan) 940,600 20,880,965 Banks (2.7%) Banco Bilbao Vizcaya Argentaria SA ADR (Spain) 523,400 3,773,714 Bank of Ireland (Ireland) † 23,913,147 5,118,879 Permanent TSB Group Holdings PLC (Ireland) † 1,415,418 3,853,363 Wells Fargo & Co. 161,600 7,435,216 Beverages (2.0%) Anheuser-Busch InBev SA/NV ADR (Belgium) 47,400 5,474,226 Dr. Pepper Snapple Group, Inc. 56,900 4,995,251 Molson Coors Brewing Co. Class B 43,606 4,526,739 Biotechnology (1.0%) Alkermes PLC † 77,300 3,896,693 Biogen, Inc. † 13,700 3,838,466 Building products (1.3%) Assa Abloy AB Class B (Sweden) 275,168 5,005,464 Fortune Brands Home & Security, Inc. 82,371 4,499,928 Capital markets (1.2%) E*Trade Financial Corp. † 316,000 8,898,560 Chemicals (3.3%) CF Industries Holdings, Inc. 152,600 3,663,926 Monsanto Co. 112,800 11,366,856 Symrise AG (Germany) 68,081 4,671,743 Yara International ASA (Norway) 133,812 4,729,055 Communications equipment (1.1%) Hitachi Kokusai Electric, Inc. (Japan) 204,500 4,086,482 Nokia OYJ (Finland) 930,620 4,149,692 Construction and engineering (0.6%) Kyudenko Corp. (Japan) 125,900 4,061,894 Containers and packaging (2.4%) Ball Corp. 81,100 6,250,377 RPC Group PLC (United Kingdom) 302,533 3,510,450 Sealed Air Corp. 179,000 8,167,770 Diversified consumer services (0.6%) Service Corp. International/US 172,288 4,410,573 Global Equity Fund 23 COMMON STOCKS (97.1%) * cont . Shares Value Diversified financial services (0.7%) Eurazeo SA (France) 84,508 $4,863,862 Diversified telecommunication services (6.7%) Com Hem Holding AB (Sweden) 556,973 5,019,580 Euskaltel SA (Spain) † 311,938 3,143,508 Koninklijke KPN NV (Netherlands) 1,527,663 4,982,345 Level 3 Communications, Inc. † 137,800 7,737,470 Nippon Telegraph & Telephone Corp. (Japan) 270,600 12,035,940 SBA Communications Corp. Class A † 56,200 6,366,336 SFR Group SA (France) 143,807 3,873,987 Telecom Italia SpA RSP (Italy) 9,610,444 6,815,214 Electric utilities (1.5%) Exelon Corp. 328,300 11,185,181 Equity real estate investment trusts (REITs) (1.4%) Big Yellow Group PLC (United Kingdom) 481,673 4,079,811 Hibernia REIT PLC (Ireland) 4,240,307 5,972,106 Food and staples retail (0.6%) Walgreens Boots Alliance, Inc. 57,000 4,715,610 Food products (5.8%) Adecoagro SA (Argentina) † 13,798 151,778 Associated British Foods PLC (United Kingdom) 212,846 6,414,092 JM Smucker Co. (The) 67,100 8,810,901 Kerry Group PLC Class A (Ireland) 64,353 4,672,363 Kraft Heinz Co. (The) 67,300 5,986,335 Nomad Foods, Ltd. (United Kingdom) † 522,079 6,416,351 Orkla ASA (Norway) 641,658 6,061,400 TreeHouse Foods, Inc. † S 51,453 4,501,108 Health-care equipment and supplies (1.7%) Becton Dickinson and Co. 24,700 4,147,377 C.R. Bard, Inc. 25,500 5,525,340 Cooper Cos., Inc. (The) 17,000 2,992,680 Health-care technology (0.5%) CompuGroup Medical SE (Germany) 90,641 4,012,883 Hotels, restaurants, and leisure (2.8%) Chipotle Mexican Grill, Inc. † S 11,700 4,220,892 Compass Group PLC (United Kingdom) 362,649 6,573,902 Dalata Hotel Group PLC (Ireland) † 1,125,104 5,039,140 Hilton Worldwide Holdings, Inc. 224,571 5,075,305 Household durables (1.7%) CalAtlantic Group, Inc. S 88,647 2,865,071 PulteGroup, Inc. 286,800 5,334,480 Techtronic Industries Co., Ltd. (Hong Kong) 1,183,000 4,453,840 24 Global Equity Fund COMMON STOCKS (97.1%) * cont . Shares Value Independent power and renewable electricity producers (3.5%) Calpine Corp. † 724,100 $8,616,790 NextEra Energy Partners LP 215,027 5,880,988 NRG Energy, Inc. 700,200 7,443,126 NRG Yield, Inc. Class C S 279,600 4,305,840 Insurance (6.4%) Admiral Group PLC (United Kingdom) 168,497 3,953,629 American International Group, Inc. 162,423 10,021,499 Assured Guaranty, Ltd. 233,400 6,976,326 Chubb, Ltd. 35,800 4,546,600 Fairfax Financial Holdings, Ltd. (Canada) 12,300 6,299,474 Hartford Financial Services Group, Inc. (The) 222,600 9,818,886 Prudential PLC (United Kingdom) 371,435 6,067,127 Internet and direct marketing retail (1.6%) Amazon.com, Inc. † 15,000 11,847,300 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ∆∆ F 26 21 Global Fashion Group SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) † ∆∆ F 20,200 142,814 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ∆∆ F 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) † ∆∆ F 5 4 Internet software and services (5.8%) Alibaba Group Holding, Ltd. ADR (China) † S 71,900 7,311,511 Alphabet, Inc. Class C † 32,562 25,546,191 Instructure, Inc. † 127,000 3,232,150 Wix.com, Ltd. (Israel) † 170,100 6,804,000 IT Services (2.0%) Computer Sciences Corp. 100,600 5,477,670 Visa, Inc. Class A 110,200 9,092,602 Leisure products (0.6%) Brunswick Corp. S 97,000 4,219,500 Media (2.6%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 471,807 4,858,148 Live Nation Entertainment, Inc. † 184,100 5,094,047 Mediaset SpA (Italy) 1,067,230 3,050,721 Stroeer SE & Co. KGaA (Germany) S 134,045 6,110,318 Metals and mining (0.6%) Newmont Mining Corp. 128,100 4,744,824 Multi-utilities (0.8%) Veolia Environnement SA (France) 269,545 5,882,355 Global Equity Fund 25 COMMON STOCKS (97.1%) * cont . Shares Value Oil, gas, and consumable fuels (4.6%) EnCana Corp. (Canada) 339,200 $3,234,450 EOG Resources, Inc. 63,800 5,768,796 Exxon Mobil Corp. 61,400 5,115,848 Pioneer Natural Resources Co. 31,400 5,621,228 Range Resources Corp. 101,500 3,429,685 Scorpio Tankers, Inc. 764,900 2,929,567 Suncor Energy, Inc. (Canada) 282,511 8,477,647 Personal products (1.7%) Coty, Inc. Class A † 181,200 4,165,788 Unilever NV ADR (Netherlands) 206,411 8,651,120 Pharmaceuticals (5.2%) Astellas Pharma, Inc. (Japan) 516,700 7,676,216 AstraZeneca PLC (United Kingdom) 128,067 7,191,878 Jazz Pharmaceuticals PLC † 30,900 3,382,623 Novartis AG (Switzerland) 164,097 11,674,427 Perrigo Co. PLC S 49,300 4,101,267 Shionogi & Co., Ltd. (Japan) 92,600 4,562,768 Real estate management and development (1.9%) Kennedy-Wilson Holdings, Inc. 196,935 4,056,861 RE/MAX Holdings, Inc. Class A 159,057 6,911,027 Sumitomo Realty & Development Co., Ltd. (Japan) 121,000 3,181,341 Road and rail (1.4%) Union Pacific Corp. 120,300 10,608,054 Semiconductors and semiconductor equipment (2.4%) Micron Technology, Inc. † 411,100 7,054,476 Qorvo, Inc. † 85,800 4,774,770 SK Hynix, Inc. (South Korea) 170,041 6,059,687 Software (2.1%) Nintendo Co., Ltd. (Japan) 22,200 5,383,116 RIB Software AG (Germany) S 310,154 4,199,718 ServiceNow, Inc. † 70,200 6,171,282 Specialty retail (1.0%) Home Depot, Inc. (The) 32,200 3,928,722 Lowe’s Cos., Inc. 55,400 3,692,410 Textiles, apparel, and luxury goods (1.4%) Hanesbrands, Inc. S 176,400 4,533,480 Luxottica Group SpA (Italy) 113,210 5,635,931 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 439,900 5,978,241 26 Global Equity Fund COMMON STOCKS (97.1%) * cont . Shares Value Tobacco (3.2%) Imperial Brands PLC (United Kingdom) 205,047 $9,927,422 Japan Tobacco, Inc. (Japan) 367,600 13,991,051 Trading companies and distributors (0.5%) Rexel SA (France) 246,002 3,412,066 Transportation infrastructure (0.9%) Aena SA (Spain) 47,594 6,987,946 Wireless telecommunication services (1.9%) KDDI Corp. (Japan) 196,000 5,960,584 Vodafone Group PLC ADR (United Kingdom) 298,581 8,312,493 Total common stocks (cost $711,031,130) CONVERTIBLE PREFERRED STOCKS (0.7%) * Shares Value Global Fashion Group SA zero% cv. pfd. (acquired 7/11/16, cost $103,080) (Brazil) (Private) † ∆∆ F 13,609 $102,334 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $3,653,997) (Private) † ∆∆ F 108,051 4,742,877 Total convertible preferred stocks (cost $3,757,077) Expiration PURCHASED OPTIONS date/strike Contract OUTSTANDING (0.2%) * price amount Value SPDR S&P rust (Put) Nov-16/$208.00 798,803 $1,484,799 Total purchased options outstanding (cost $1,397,905) Principal amount/ Value SHORT-TERM INVESTMENTS (7.8%) * shares Putnam Cash Collateral Pool, LLC 0.74% d Shares 38,323,968 $38,323,968 Putnam Short Term Investment Fund 0.50% L Shares 18,452,777 18,452,777 State Street Institutional Liquid Reserves Fund Trust Class 0.38% P Shares 1,230,000 1,230,000 U.S. Treasury Bills 0.255%, 12/1/16 ∆ $50,000 49,993 U.S. Treasury Bills 0.145%, 11/3/16 ∆ 191,000 190,999 Total short-term investments (cost $58,247,733) TOTAL INVESTMENTS Total investments (cost $774,433,845) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Global Equity Fund 27 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $744,162,046. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,988,061, or 0.7% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $355,299 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.7% Norway 1.4% Japan 10.9 Sweden 1.3 United Kingdom 8.4 China 1.0 Ireland 3.3 Israel 0.9 Germany 2.5 South Korea 0.8 Spain 2.5 Belgium 0.7 France 2.4 Hong Kong 0.6 Canada 2.4 Finland 0.6 Italy 2.1 Other 0.1 Netherlands 1.8 Total 100.0% Switzerland 1.6 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. 28 Global Equity Fund FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $187,926,658) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 1/18/17 $390,034 $392,734 $(2,700) British Pound Buy 12/21/16 99,138 103,590 (4,452) British Pound Sell 12/21/16 99,138 103,411 4,273 Canadian Dollar Buy 1/18/17 47,074 48,135 (1,061) Euro Sell 12/21/16 13,336,557 13,438,027 101,470 Barclays Bank PLC Euro Sell 12/21/16 3,941,589 4,014,195 72,606 Hong Kong Dollar Buy 11/16/16 3,756,591 3,758,631 (2,040) Japanese Yen Buy 11/16/16 148,198 149,728 (1,530) Japanese Yen Sell 11/16/16 148,198 152,527 4,329 Swiss Franc Buy 12/21/16 8,957,239 9,022,468 (65,229) Swiss Franc Sell 12/21/16 8,957,239 8,902,742 (54,497) Citibank, N.A. Australian Dollar Buy 1/18/17 4,744,721 4,777,624 (32,903) British Pound Buy 12/21/16 29,778 32,257 (2,479) British Pound Sell 12/21/16 29,778 29,663 (115) Canadian Dollar Buy 1/18/17 72,141 73,708 (1,567) Danish Krone Buy 12/21/16 5,697,125 5,790,841 (93,716) Euro Sell 12/21/16 2,538,390 2,580,047 41,657 Japanese Yen Sell 11/16/16 633,462 597,606 (35,856) Credit Suisse International Australian Dollar Buy 1/18/17 1,798,926 1,816,873 (17,947) British Pound Buy 12/21/16 2,488,748 2,685,033 (196,285) British Pound Sell 12/21/16 2,488,748 2,520,424 31,676 Japanese Yen Buy 11/16/16 245,451 252,342 (6,891) Japanese Yen Sell 11/16/16 245,451 247,962 2,511 Norwegian Krone Buy 12/21/16 165,950 165,890 60 Norwegian Krone Sell 12/21/16 165,950 163,905 (2,045) Swiss Franc Buy 12/21/16 54,320 53,987 333 Swiss Franc Sell 12/21/16 54,320 54,719 399 Goldman Sachs International British Pound Buy 12/21/16 3,336,630 3,323,945 12,685 British Pound Sell 12/21/16 3,336,630 3,615,307 278,677 Chinese Yuan Sell 11/16/16 6,205,918 6,318,833 112,915 Japanese Yen Sell 11/16/16 6,154,463 6,292,913 138,450 Swedish Krona Buy 12/21/16 2,000,419 2,108,691 (108,272) Swedish Krona Sell 12/21/16 2,000,419 2,024,367 23,948 HSBC Bank USA, National Association British Pound Buy 12/21/16 315,674 341,912 (26,238) British Pound Sell 12/21/16 315,674 314,448 (1,226) Canadian Dollar Buy 1/18/17 100,714 107,916 (7,202) Euro Sell 12/21/16 3,050,094 3,101,455 51,361 Global Equity Fund29 FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $187,926,658) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 $77,369 $77,909 $(540) British Pound Sell 12/21/16 12,395,946 12,700,834 304,888 Canadian Dollar Buy 1/18/17 539,900 551,685 (11,785) Euro Sell 12/21/16 4,048,859 4,118,290 69,431 Japanese Yen Sell 11/16/16 1,449,660 1,541,045 91,385 Norwegian Krone Sell 12/21/16 8,999,262 8,980,090 (19,172) Singapore Dollar Buy 11/16/16 3,732,348 3,814,300 (81,952) South Korean Won Sell 11/16/16 5,388,414 5,550,732 162,318 Swedish Krona Sell 12/21/16 857,621 995,158 137,537 Swiss Franc Buy 12/21/16 11,082,513 11,016,355 66,158 State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 328,306 330,661 (2,355) British Pound Buy 12/21/16 45,464 49,293 (3,829) British Pound Sell 12/21/16 45,464 45,287 (177) Canadian Dollar Buy 1/18/17 4,884,092 4,998,250 (114,158) Euro Sell 12/21/16 3,842,241 3,907,583 65,342 Israeli Shekel Sell 1/18/17 5,254,608 5,358,485 103,877 Japanese Yen Buy 11/16/16 144,169 148,273 (4,104) Japanese Yen Sell 11/16/16 144,169 145,646 1,477 Swedish Krona Buy 12/21/16 200,348 211,164 (10,816) Swedish Krona Sell 12/21/16 200,348 202,735 2,387 Swiss Franc Buy 12/21/16 56,144 55,862 282 UBS AG Australian Dollar Buy 1/18/17 2,938,886 2,958,918 (20,032) British Pound Buy 12/21/16 2,519,506 2,509,936 9,570 British Pound Sell 12/21/16 2,519,506 2,734,480 214,974 Euro Sell 12/21/16 2,693,078 2,773,481 80,403 Swiss Franc Buy 12/21/16 5,536,493 5,646,403 (109,910) Swiss Franc Sell 12/21/16 5,536,493 5,540,764 4,271 WestPac Banking Corp. British Pound Buy 12/21/16 5,036,684 5,017,733 18,951 British Pound Sell 12/21/16 5,036,684 5,458,665 421,981 Canadian Dollar Buy 1/18/17 705,443 723,269 (17,826) Japanese Yen Sell 11/16/16 276,685 284,516 7,831 Total WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $1,022,468) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Nov-16/$205.00 798,803 $950,887 Total 30 Global Equity Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks
